           Case: 21-1001, Document: 21, Filed:
                                        Entered06/28/2021
                                                 on Docket                        Page 1 of 1

                                                                                                FILED
                                                       June 29, 2021
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


                                                                                                 JUN 28 2021
                 UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                                          SUSAN M. SPRAUL, CLERK
                                     OF THE NINTH CIRCUIT                                   U.S. BKCY. APP. PANEL
                                                                                            OF THE NINTH CIRCUIT

 ____________________________________________________________________________
    In re: CAROL LEE DEPUYDT-MEIER

            lllllllllllllllllllllDebtor
                                                                    BAP No. NC-21-1001-SFB
           ------------------------------
                                                                      Bankr. No. 20-41288
      CAROL LEE DEPUYDT-MEIER
                                                                          Chapter 13
           lllllllllllllllllllllAppellant

                        v.
                                                                          June 28, 2021
      U.S. BANK, NA, as Legal Trustee

           lllllllllllllllllllllAppellee
 ____________________________________________________________________________


                                              JUDGMENT

 ON APPEAL from the United States Bankruptcy Court for California Northern - Oakland.

 THIS CAUSE came on to be heard on the record and the briefs of the parties.

 ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Panel that the
 judgment of the Bankruptcy Court is AFFIRMED.

                                            FOR THE PANEL,

                                           Susan M Spraul
                                            Clerk of Court
                               By: Cecil Lizandro Silva, Deputy Clerk
                                              Date: June 28, 2021




Case: 20-41288      Doc# 182        Filed: 06/29/21         Entered: 06/29/21 09:58:44          Page 1 of 1
